Title: To Thomas Jefferson from Philip Van Cortlandt, 22 May 1801
From: Cortlandt, Philip Van
To: Jefferson, Thomas


               
                  Dear Sir.
                  New York May. 22d. 1801
               
               It is expected that a Republican Carracter will be appointed to the office of supervisor of the Revenue in this City in the place of Colo. N. Fish. and having had some conversation with my brother Pierre Van Cortlandt Junr: upon this Subject I find it will be very Acceptable to him; & altho a brother I hope there will not appear any impropriety in expressing my full approbation and of Joining my Solicitations to his for the favour of given him a preference if it shall upon due consideration be found he is well Qualified and with as good or better pretentions than the other applicants his Zeal and Exertions in the Republican cause are well established, and he has never had any lucritive station in his life, several honorary offices he has filled, the last as an Elictor for the Office of President & Vice President of the United States
               I forbear going farther in the detail as I expect some other of his friends will be more explicit in Rispect to his abilities—
               And am with the most perfect Esteem & Respectful Consideration Yours &c
               
                  
                     Ph. V. Cortlandt
                  
               
            